DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
               This notice of allowability is in response to the arguments/amendments received on 11 November 2021. Claims 8, 9, 19, and 20 are cancelled. Claims 1, 10, and 15 are amended. Claims 1-7 and 10-18 are currently pending and have been examined below. 

Claim Rejections - 35 U.S.C. 101 – Withdrawn
Independent claims 1, 10, and 15 comply with 35 U.S.C. 101. Under Step 2A, Prong 1 of the analysis, the claims are directed to an abstract idea. The claims recite an organization of human activity, namely grouping accounts of users (exposed and non-exposed to event (i.e., joining a loyalty program), associating exposed and non-exposed accounts, and outputting a report with data about the associated exposed and non-exposed accounts. Under Step 2A, Prong 2 of the analysis, the abstract idea is determined to be integrated into a practical application. Specifically, the claims recite a detailed process of training and updating a model to output a prediction score including wherein the prediction model is configured to output a prediction score that represents an amount of spending involving an account after the first specified event time period, wherein, when generating the prediction model, the at least one processor is programmed or configured to: determine a plurality of modeling variables for each account of the group of control accounts included in the first cohort level group of accounts, wherein the plurality of modeling variables comprises: a number of transactions initiated using the account that involve the merchant during the first specified event time period; a number of transactions initiated using the account that involve the merchant during a time period that is before the first specified event time period; a number of transactions initiated using the account that involve the merchant during a time period that is after the first specified event time period; determine a variable importance metric associated with each modeling variable of the plurality of modeling variables; exclude one or more modeling variables of the plurality of modeling variables based on the variable importance metric associated with the one or more 

Claim Rejections - 35 U.S.C. 112(b) – Withdrawn
	Applicant has amended the claims to obviate the 35 U.S.C. 112(b) rejections of independent claims 1 and 15. Therefore, the rejections have been withdrawn. 


Reasons for Allowance
Claims 1-20 are allowed. 
The following is the Examiner’s statement of reasons for allowance: 
The prior art of record Falkenborg (US Patent Application Publication Number 20110313900) discloses: 
A system, comprising:
at least one processor programmed or configured to: 
determine a combined plurality of accounts, wherein, when determining the combined plurality of accounts, the at least one processor is programmed or configured to:
determine a plurality of exposed accounts, wherein each account of the plurality of exposed accounts is associated with an event time period of a plurality of event time periods, 
determine a plurality of control accounts, wherein each account of the plurality of control accounts conducted at least one transaction involving the merchant during at least one event time period of the plurality of event time periods;
determine, for each account of the combined plurality of accounts, aggregate transaction data associated with a plurality of transactions involving each account during a time interval;
determine a first cohort level group of accounts, wherein the first cohort level group of accounts comprises a group of exposed accounts and a group of control accounts that are associated with a first specified event time period of the plurality of event time periods;
determine a first segment level group of accounts from the first cohort level group of accounts based on an indication of whether the account is part of a validation segment of accounts or post-event segment of accounts and an indication of whether the account is an existing account or a new account; 
generate a prediction model based on a plurality of control accounts that are included in the first segment level group of accounts;
identify a first exposed account of a plurality of exposed accounts that are included in the first segment level group of accounts;

output a report comprising data associated with the first control account that corresponds to the first exposed account.
The prior art of record D’Albero (US Patent Application Publication Number 20170353827) discloses:
wherein each event time period of the plurality of event time periods is associated with a time period during which the account was exposed to an event associated with a merchant.
However, the combination of Falkenborg and D’Albero does not explicitly teach:
wherein the event associated with the merchant is an offer associated with a loyalty program of the merchant or enrollment in the loyalty program of the merchant;
wherein the prediction model is configured to output a prediction score that represents an amount of spending involving an account after the first specified event time period, wherein, when generating the prediction model, the at least one processor is programmed or configured to:
determine a plurality of modeling variables for each account of the group of control accounts included in the first cohort level group of accounts, wherein the plurality of modeling variables comprises:
a number of transactions initiated using the account that involve the merchant during the first specified event time period;
a number of transactions initiated using the account that involve the merchant during a time period that is before the first specified event time period;
a number of transactions initiated using the account that involve the merchant during a time period that is after the first specified event time period;
determine a variable importance metric associated with each modeling variable of the plurality of modeling variables;
exclude one or more modeling variables of the plurality of modeling variables based on the variable importance metric associated with the one or more modeling variables of the plurality of modeling variables to provide a subset of modeling variables;

calculate an error term based on training the prediction model; and
update one or more weights of the prediction model based on the error term.
This combination of uniquely distinct features render independent claim 1 and dependent claims 2-7 allowable. Additionally, independent claims 10 and 15 are of similar scope to independent claim 1 and each recite the same distinct set of limitations that render claim 1 allowable. Therefore independent claims 10 and 15 and dependent claims 11-14 and 16-18 are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferable accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN J WOODWORTH, II whose telephone number is (571)272-6904.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571) 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALLAN J WOODWORTH, II/Examiner, Art Unit 3682

/ILANA L SPAR/Supervisory Patent Examiner, Art Unit 3622